                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


ALVIN GALUTEN, on behalf of the                 )
ESTATE OF HORTENSE GALUTEN,                     )
                                                )
        Plaintiff,                              )         NO. 3:18-cv-00519
                                                )         JUDGE RICHARDSON
v.                                              )
                                                )
WILLIAMSON COUNTY HOSPITAL                      )
DISTRICT d/b/a WILLIAMSON                       )
MEDICAL CENTER,                                 )
                                                )
        Defendant.                              )



                                             ORDER

        Pending before the Court are Defendant’s Motion for Summary Judgment (Doc. No. 85)

and Plaintiff’s Motion to Exclude Expert Opinions (Doc. No. 99). For the reasons stated in the

accompanying Memorandum Opinion, Plaintiff’s Motion is DENIED, and Defendant’s Motion is

GRANTED.

        This action is DISMISSED, and the Clerk is directed to close the file. This Order shall

constitute final judgment for purposes of Fed. R. Civ. P. 58.

        IT IS SO ORDERED.


                                                     _______________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:18-cv-00519 Document 109 Filed 12/04/20 Page 1 of 1 PageID #: 639
